DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 10/7/2020. 
		Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2019/0391457 A1) in view of Oh et al. (US 2007/0268442 A1; hereinafter Oh) and further in view of Li et al. (CN 208654505 U; hereinafter Li).

Regarding claim 1, Bao (Figs. 1, 2, 3, 4) discloses a display device comprising:
a substrate (substrate 21);
a common electrode layer (par [0054], transparent electrode substrate 17) on the substrate (substrate 21), the common electrode layer (par [0054], transparent electrode substrate 17) comprising a first common pad (par [0054], [0057], extended portion of the transparent electrode substrate 17 over the conductive silver paste 8) protruding in a second direction (horizontal direction) from a first reference side surface (electronic paper film sheet 20) extending in a first direction (vertical direction), the second direction (horizontal direction) intersecting the first direction (horizontal direction intersecting the vertical direction);
a driving layer (par [0057], pixel electrode 5) between the substrate (substrate 21) and the common electrode layer (par [0054], transparent electrode substrate 17);
a display layer (par [0057], electronic ink microcapsule array 7) between the driving layer (par [0057], between the pixel electrode 5) and the common electrode layer (par [0054], transparent electrode substrate 17).

Bao does not teach a first conductive via apart from the driving layer and between the substrate and the first common pad.
Oh (Figs. 1, 2) teaches a first conductive via (contact sphere SP which includes a conductive material such as silver paste; see [0068]) apart from the driving layer (contact sphere SP apart from the display are DA which includes driving layer) and between the substrate and the first common pad (par [0068] discloses the contact sphere  SP including a conductive material and  is arranged between a common electrode layer 340 and the substrate 110) 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao with Oh to teach a first conductive via apart from the driving layer and between the substrate and the first common pad. The suggestion/motivation would have been to prevent static electricity generated in a manufacturing process, thereby the defects  of the display substrate may decrease.

Bao teaches the first conductive via (conductive silver paste 8) with reference to the driving layer (conductive silver paste 8 with reference to the pixel electrode 5 (driving layer)).
Li (Fig. 1) teaches a driving chip (driving chip 6) located on the left side of the display panel.
Therefore, the combination of Bao and Li would teach a driving chip at an opposite side of the first conductive via with reference to the driving layer since the first conductive via (8) of Bao located on the right side to the display driving layer.
 Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao with Li to teach a driving chip at an opposite side of the first conductive via with reference to the driving layer. The suggestion/motivation would have been to reduce the cost, and improves the efficiency.

Regarding claim 2, Bao, Oh and Li disclose the display device of claim 1. 
Bao (Figs. 1, 3) further teaches further comprising a second conductive via apart (Fig. 1, par [0057], conductive silver paste 8 on top) from the first conductive (Fig. 1, par [0057], conductive silver paste 8 on bottom) via in the first direction (via in the vertical direction),
wherein the common electrode layer (par [0054], transparent electrode substrate 17) further comprises a second common pad (par [0054], [0057], extended portion of the transparent electrode substrate 17 over the conductive silver paste 8 on top) on the second conductive via (par [0057], conductive silver paste 8 on top), and
the second common pad (par [0054], [0057], extended portion of the transparent electrode substrate 17 over the conductive silver paste 8) protrudes from the first reference side surface (protruding from the first reference of the electronic paper film sheet 20).

Regarding claim 3, Bao, Oh and Li disclose the display device of claim 2. 
Bao (Figs. 1, 3) further teaches wherein the first and second common pads (par [0054], [0057], extended portion of the transparent electrode substrate 17 over the conductive silver paste 8 on top and botton) are respectively on both end portions of the first reference side surface (are respectively on both end portions of the electronic paper film sheet 20) arranged at opposite sides in the first direction (arranged at opposite sides in the vertical direction).

Regarding claim 4, Bao, Oh and Li disclose the display device of claim 3.  
Bao (Figs. 1, 6) further teaches further comprising a protective layer (par [0057], protection layer 18) on the common electrode layer (par [0054], transparent electrode substrate 17), wherein the protective layer comprises:
a first protective pad (par [0057], protection layer 18) on the first common pad (par [0054], [0057], extended portion of the transparent electrode substrate 17 over the conductive silver paste 8); and
a second protective pad (par [0057], protection layer 18) on the second common pad (par [0054], [0057], extended portion of the transparent electrode substrate 17 over the conductive silver paste 8),
the first and second protective pads (par [0057], protection layer 18) protrude from a second reference side surface (electronic paper film sheet 20) of the protective layer extending in the first direction (vertical direction), and
the protective layer (par [0057], protection layer 18), the first protective pad (par [0057], protection layer 18), and the second protective pad (par [0057], protection layer 18) include an electrical insulating material (par [0057]).

Regarding claim 5, Bao, Oh and Li disclose the display device of claim 4.  
Bao (Figs. 1, 3, 6) further teaches wherein, when viewing in a third direction orthogonal to an upper surface of the substrate (from looking at Fig. 3 from the top), the first and second common pads (par [0054], [0057], extended portion of the transparent electrode substrate 17 over the conductive silver paste 8) are inside the first and second protective pads (par [0057], extended portion of the transparent electrode substrate 17 are inside protection layer 18), respectively.

Regarding claim 13, Bao, Oh and Li disclose the display device of claim 1.
 Bao (Fig. 1) further teaches wherein the first common pad (par [0054], [0057], extended portion of the transparent electrode substrate 17 over the conductive silver paste 8) is on any one of both end portions of the first reference side surface (in any one of both end portion of the electronic paper film sheet 20) arranged at opposite sides in the first direction (arranged at the opposite sides in the vertical direction).
Regarding claim 14, Bao, Oh and Li disclose the display device of claim 1. 
Bao (Fig. 1) further teaches wherein the first common pad is in a region between both end portions (par [0054], [0057], extended portion of the transparent electrode substrate 17 over the conductive silver paste 8 and the middle portion connect between the two extended portion) of the first reference side surface (electronic paper film sheet 20) arranged at opposite sides in the first direction (arranged at the opposite sides in the vertical direction).

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Oh, Li, Drzaic et al. (US 2013/0082984 A1; hereinafter Drzaic), Kim et al. (US 2019/0392767 A1; hereinafter Kim) and further in view of Bae et al. (Patent No. US 11,069,273 B2; hereinafter Bae).

Regarding claim 11, Bao, Oh and Li disclose the display device of claim 4.
Bao, Oh, Li do not teach:
a printed circuit at an opposite side of the display layer with reference to the substrate.
Drzaic (Fig. 11) teaches a printed circuit (PCB 31B) at an opposite side of the display layer (PCB 31B at opposite side of display layer 14A) with reference to the substrate (with reference to substrate 24 A and 24B).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Oh, Li with Drzaic to teach a printed circuit at an opposite side of the display layer with reference to the substrate. The suggestion/motivation would have been to provide an improved display device.
Bao, Oh, Li and Drzaic do not teach:
an additional element on the printed circuit board,
when viewing in a third direction orthogonal to an upper surface of the substrate, the additional element is between the first and second protective pads.
Kim (Figs. 1, 5) teaches:
an additional element on the printed circuit board (par [0049], a module, such as a camera, a speaker, or a sensor, may be provided in the trench portion TH),
when viewing in a third direction orthogonal to an upper surface of the substrate (Fig. 1, looking from the top), the additional element is between the first and second protective pads ((par [0049], a module, such as a camera, a speaker, or a sensor, may be provided in the trench portion TH between the DA1 and DA2).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao and Drzaic with Kim to teach an additional element on the printed circuit board, wherein the additional element comprises at least one of a light-emitting element and an antenna element, and when viewing in a third direction orthogonal to an upper surface of the substrate, the additional element is between the first and second protective pads. The suggestion/motivation would have been to reduced thicknesses and light weights.
 Bao, Oh, Li, Drzaic and Kim do not teach wherein the additional element comprises at least one of a light-emitting element and an antenna element.

Bae teaches:
wherein the additional element comprises at least one of a light-emitting element and an antenna element (col. 14, lines 13-23 dicloses LED 442 and antenna on printed circuit board).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Li and Oh, Drzaic and Kim with Bae to teach an additional element on the printed circuit board, wherein the additional element comprises at least one of a light-emitting element and an antenna element. The suggestion/motivation would have been to provide an improved display device.

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Oh, Li and further in view of Danner et al. (Patent No. US 8,390,301 B2; hereinafter Danner).
Regarding claim 15, Bao, Oh and Li disclose the display device of claim 4.
Bao further teaches further comprising:
wherein the substrate (substrate 21), the driving layer (par [0057], pixel electrode 5), the display layer (par [0057], electronic ink microcapsule array 7), the protective layer(par [0057], protection layer 18), the first protective pad (par [0057], protection layer 18 over the first silver paste 8), the second protective pad (par [0057], protection layer 18 over the second silver paste 8), the first conductive via (silver paste 8 on the bottom), the second conductive via (silver paste 8 on top), and the driving chip (par [0057], IC module 10).
a first window overlapping the display layer (the open area between the two silver past 8) in a third direction orthogonal (from looking from the top of the display) to an upper surface of the substrate (substrate 21).
It’s well known in the art that electronic device comprised a housing.
Danner teaches a housing (col. 19 lines 36-41, housing).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Oh, Li with Danner to teach a housing. The suggestion/motivation would have been to hold all the components of the display device.

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Oh, Li, Danner, Zeng (US 2019/0034003 A1) and further in view of Pantel (US 10,353,426 B2).

Regarding claim 16, Bao, Oh, Li and Danner disclose the display device of claim 15.
Bao, Oh, Li and Danner do not teach further comprising:
a printed circuit board at an opposite side of the display layer with reference to the substrate; and
Zeng (Fig. 2) teaches:
a printed circuit board (par [0032], printed circuit board 3) at an opposite side of the display layer (at the opposite side of the display 6) with reference to the substrate (with reference to substrate 10 on touch display panel 1).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Oh, Li and Danner with Zeng to teach a printed circuit board at an opposite side of the display layer with reference to the substrate; and a light-emitting element on the printed circuit board, wherein the printed circuit board and the light-emitting element are arranged in the housing, and the housing further comprises a second window overlapping the light-emitting element in the third direction. The suggestion/motivation would have been to improve operability of the display device.

Bao, Oh, Li, Danner and Zeng do not teach:
 a light-emitting element on the printed circuit board.
wherein the printed circuit board and the light-emitting element are arranged in the housing, and
Pantel (Figs. 3, 4, col. 4 lines 35-40) teaches a light-emitting element (LED 105) on the printed circuit board (LED 105 on printed circuit board 404).
wherein the printed circuit board (Figs. 3, 4, col. 4 lines 35-40, printed circuit board 404) and the light-emitting element (LED 105) are arranged in the housing (col. 6 lines 35-38, printed circuit board 404 and LED 105 are arranged in the housing (the housing of the smartphone 100 is characterized by a thin edging or border 301, 106, 107 at the upper edge, left edge, and right edge of the display screen 101), and
the housing further comprises a second window overlapping the light-emitting element in the third direction (Fig. 3, a housing comprises a window overlapping the light-emitting element 105).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Oh, Li, Danner and Zeng with Pantel to teach a light-emitting element on the printed circuit board, wherein the printed circuit board and the light-emitting element are arranged in the housing, and the housing further comprises a second window overlapping the light-emitting element in the third direction. The suggestion/motivation would have been to improve operability of the display device.

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Li.

Regarding claim 17, Bao (Fig. 1, 2, 3, 7, 8) discloses a display device comprising:
a substrate (substrate 21);
an electronic paper layer (electronic paper 20) on the substrate (on substrate 21); and
a driving chip (par [0057], IC module 10) configured to control the electronic paper layer (par [0058], the white particles 1, the black particles 2, and the other particles 13 are subjected to different electric fields, the multicolor electrophoretic particles with different photoelectric performances can be driven by the IC module 10 to make the electronic ink display screen display patterns with various colors),
wherein the driving chip (par [0057], IC module 10) and the electronic paper layer (electronic paper 20) are arranged in a first direction parallel to an upper surface of the substrate (are arranged in parallel to an upper surface of the substrate 21),
the driving chip controls electrophoretic particles inside the electronic paper layer by generating an electric field inside the electronic paper layer (par [0058], the white particles 1, the black particles 2, and the other particles 13 are subjected to different electric fields, the multicolor electrophoretic particles with different photoelectric performances can be driven by the IC module 10 to make the electronic ink display screen display patterns with various colors).

Bao teaches the electronic paper layer (electronic paper 20) comprises first and second protruding parts protruding from a reference side surface (the extended parts of the two silver paste 8 from the electronic paper 20) at the same side of the driving chip (at opposite side of the IC module 10), and
Li (Fig. 1) teaches a driving chip (driving chip 6) located on the opposite side of the display panel.
Therefore, the combination of Bao and Li teach a driving chip at an opposite side.
 Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao with Li to teach a driving chip at an opposite side. The suggestion/motivation would have been to reduce the cost, and improves the efficiency.

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Li and further in view of Oh et al. (US 2007/0268442 A1; hereinafter Oh).

Regarding claim 18, Bao and Li disclose the display device of claim 17.
Bao (Figs. 1, 2) further teaches further comprising:
a first conductive via (par [0057], conductive silver paste 8 on bottom of the display) between the first protruding part (the first protruding part at the conductive past on the bottom of the display) and the substrate (substrate 21); and
a second conductive via (par [0057], conductive silver paste 8 on top of the display) between the second protruding part (the second protruding part at the conductive past on the top of the display) and the substrate (substrate 21).
Bao does not teach wherein the first and second conductive vias apply a common voltage to the electronic paper layer.
Oh (Fig. 2) teaches wherein the first and second conductive vias (par [0068], the contact sphere SP may include silver paste) apply a common voltage to the electronic paper layer (par [0068], the common voltage Vcom is applied to the common electrode layer 340 through the contact sphere SP).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao and Li with Oh to teach wherein the first and second conductive vias apply a common voltage to the electronic paper layer. The suggestion/motivation would have been to drive the display.

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Li, Oh and further in view of Drzaic, Kim, Bae et al. (Patent No. US 11,069,273 B2; hereinafter Bae).

Regarding claim 19, Bao, Li and Oh disclose the display device of claim 18.
Bao, Li and Oh do not teach a printed circuit board at an opposite side of the electronic paper layer with reference to the substrate.
Drzaic (Fig. 11) teaches a printed circuit (PCB 31B) at an opposite side of the the electronic paper layer (PCB 31B at opposite side of shielding layer 31S) with reference to the substrate (with reference to substrate 24 A and 24B).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Li and Oh with Drzaic to teach a printed circuit board at an opposite side of the electronic paper layer with reference to the substrate. The suggestion/motivation would have been to provide an improved display device.

Bao, Li, Oh and Drzaic do not teach:
an additional element on the printed circuit board,
wherein the additional element comprises at least one of a light-emitting element and an antenna element, and
when viewing in a second direction orthogonal to the upper surface of the substrate, the additional element is between the first and second protruding parts.
Kim (Figs. 1, 5) teaches:
when viewing in a second direction orthogonal to the upper surface of the substrate (Fig. 1, looking from the top), the additional element is between the first and second protruding parts ((par [0049], a module, such as a camera, a speaker, or a sensor, may be provided in the trench portion TH between the DA1 and DA2).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Li, Oh and Drzaic with Kim to teach a printed circuit board at an opposite side of the electronic paper layer with reference to the substrate. The suggestion/motivation would have been to provide an improved display device.

Bao, Li, Oh, Drzaic and Kim do not teach:
an additional element on the printed circuit board,
wherein the additional element comprises at least one of a light-emitting element and an antenna element.
Bae teaches:
an additional element on the printed circuit board (col. 14 lines 13-23, LED 442 and antenna on printed circuit board),
wherein the additional element comprises at least one of a light-emitting element and an antenna element (col. 14 lines 13-23, LED 442 and antenna on printed circuit board).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Li and Oh, Drzaic and Kim with Bae to teach an additional element on the printed circuit board, wherein the additional element comprises at least one of a light-emitting element and an antenna element. The suggestion/motivation would have been to provide an improved display device.


12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Li, Oh, Drzaic, Kim, Bae and further in view of Kim et al. (Patent No. US 10,224,289 B2; hereinafter Kim’289).

Regarding claim 20, Bao, Li, Oh, Drzaic, Kim and Bae disclose the display device of claim 19.

Bao, Li, Oh, and Drzaic do not teach:
wherein the electronic paper layer comprises:
a display area in which the electrophoretic particles are provided; and
a non-display area around the display area.
Kim (Fig. 1) further teaches wherein the electronic paper layer (par [0004], electronic paper film sheet 20) comprises:
a display area (the area where the electronic paper film sheet located at) in which the electrophoretic particles (par [0054], white particle 1 and black particle 2) are provided; and
a non-display area (the surrounding area outside the electronic paper film sheet) around the display area (around the display area which is where the electronic paper film sheet located at).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Li, Oh, Drzaic with Kim to teach wherein the electronic paper layer comprises: a display area in which the electrophoretic particles are provided; and a non-display area around the display area. The suggestion/motivation would have been to reduced thicknesses and light weights.

Bae teaches a housing (Fig. 4, housing 401).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Li, Oh, Drzaic, Kim and Kim’289 with Bae to teach a housing. The suggestion/motivation would have been to hold all the components within of the display device.

Bao, Li, Oh, Drzaic and Kim do not teach: 
the substrate, the electronic paper layer, the driving chip, the printed circuit and the additional element,
a first window through which the display area of the electronic paper layer is exposed; and
a second window overlapping the additional element in the second direction.
Kim’289 (Fig. 1) teaches the substrate (col. 5 lines 17, substrate 110), the electronic paper layer (col. 5 lines 18, protective layer PL), the driving chip (col. 4 lines 14-15, data driver may be an integrated circuit (IC) chip), the printed circuit board (col. 4 lines 9, flexible printed circuit board (FPCB)), and the additional element (col. 6 lines 21, optical sensor (e.g. a camera).
a first window through which the display area (display area DA) of the electronic paper layer is exposed (col. 5 lines 18, protective layer PL); and
a second window (pad portion PP at non-display area NA) overlapping the additional element in the second direction (col. 4 lines 59-60, the pad portion PP may be exposed and may be attached to the FPCB, which may transmit an external signal).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bao, Li, Oh, Drzaic, Kim with Kim’289 to teach wherein the electronic paper layer comprises: a display area in which the electrophoretic particles are provided; and a non-display area around the display area. The suggestion/motivation would have been to reduced thicknesses and light weights.

Allowable Subject Matter
13.	Claims 6-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of records do not teach the limitation “wherein the substrate comprises: a first protruding substrate at the opposite side of the first protective pad with reference to the first conductive via; and a second protruding substrate at the opposite side of the second protective pad with reference to the second conductive via, wherein the first and second protruding substrates protrude from a third reference side surface of the substrate extending in the first direction”, recites in claim 6.
The prior art of records do not teach the limitation “wherein the substrate comprises: a first protruding substrate between the first conductive via and the printed circuit board; and a second protruding substrate between the second conductive via and the printed circuit board, wherein the first and second protruding substrates protrude from a third reference side surface of the substrate extending in the first direction”, recites in claim 12.
Claims 6-10 are objected to as being dependent upon claim 6.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691